DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/03/2020, 02/22/2021 and 01/04/2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions

Applicant’s election without traverse of Group I (Claims 1, 3-4, 8-11, 13 and 34-48) is acknowledged. Claims 14-15 and 17-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/13/2022.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1, line 2, “to generate first” should read “to generate a first”.
In claim 1, line 4, “to generate second” should read “to generate a second”.
In claim 11, line 3, “a poly-phase set of currents the power source” should read “a poly-phase set of currents output by the power source”.
In claim 47, line 6, “greater than the first quantity” should read “greater than the second quantity”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 35, 36, 40-42, 47 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4, the limitation “wherein each of the one or more magnet segments has a respective surface location at which the first magnetic flux has a maximum density, and the respective surface locations are non-uniformly distributed about the axis of rotation” is unclear, since based on the Specification and figures it appears that the magnetic flux maximum density is provided by the areas where the majority of magnets are located, while the claim appears to imply that what produces the maximum density are specific locations on the magnet segments surfaces. For examination purposes this limitation will be construed (as explained in the Specification [0039]) as to refer to “wherein each of the one or more magnet segments are arranged such that the locations at which the first magnetic flux has a maximum density are non-uniformly distributed about the axis of rotation”. 

In claim 35, the limitation “wherein: the rotor comprises at least first, second, and third magnets oriented to generate magnetic flux in a first direction parallel to the axis of rotation” is unclear, since it is uncertain if the claimed magnetic flux refers to the “first magnetic flux” recited in claim 1, if it is part of it or if it refers to a different flux. For examination purposes this limitation will be construed as the flux produced by the recited magnets being part of the first magnetic flux recited in claim 1.

In claim 36, the limitation “wherein: the stator comprises at least first, second, and third windings oriented to generate magnetic flux in a second direction parallel to the axis of rotation” is unclear, since it is uncertain if the claimed magnetic flux refers to the “second magnetic flux” recited in claim 1, if it is part of it or if it refers to a different flux. For examination purposes this limitation will be construed as the flux produced by the recited windings being part of the second magnetic flux recited in claim 1.
In claim 40, the limitation, “wherein: the stator is configured to generate a first peak magnetic flux density, parallel to the axis of rotation, at a first location relative to the stator, and a second peak magnetic flux density, parallel to the axis of rotation, at a second location relative to the stator; the rotor is configured to generate a third peak magnetic flux density, parallel to the axis of rotation, at a third location relative to the rotor; and the rotor and the stator are configured such that a first torque capability between the rotor and the stator when the first location is angularly aligned with the third location is greater than a second torque capability between the rotor and the stator when the second location is angularly aligned with the third location” is unclear, since it seems to imply that the “first peak magnetic flux density” is higher than the “second peak magnetic flux density”. However, if this is the case then the only peak magnetic flux density should be the first one, because if the second is lower it would not be considered peak. For examination purposes this limitation will be construed as the “first peak magnetic flux density” referring to the area which produces a higher flux while the “second peak magnetic flux density” will refer to the area that produces a lower flux (less than the first one).

Claims 41-42 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency from claim 40.

In claim 47, the limitation “wherein: a first angular half of the rotor includes a first quantity of magnets oriented to generate magnetic flux in a first direction parallel to the axis of rotation; a second angular half of the rotor includes a second quantity of magnets oriented to generate magnetic flux in the first direction; and the first quantity is greater than the first quantity” is unclear, since it is uncertain if the claimed magnetic flux refers to the “first magnetic flux” recited in claim 1, or if it refers to a different flux. For examination purposes this limitation will be construed as to refer to the flux produced by the recited magnets of the first and second angular halves combined together form the first magnetic flux recited in claim 1.

In claim 48, the limitation “wherein: a first angular half of the stator includes a third quantity of windings oriented to generate magnetic flux in a second direction parallel to the axis of rotation when energized with current of a first polarity; a second angular half of the stator includes a fourth quantity of windings oriented to generate magnetic flux in the second direction when energized with current of the first polarity; and the third quantity is greater than the fourth quantity” is unclear, since it is uncertain if the claimed magnetic flux refers to the “second magnetic flux” recited in claim 1, or if it refers to a different flux. For examination purposes this limitation will be construed as to refer to the flux produced by the recited windings of the first and second angular halves combined together form the second magnetic flux recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 13, 34, 37-39, 43, 44 and 45 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mohler (US 2001/0030479).

Regarding claim 1, Mohler discloses a motor or generator (permanent magnet brushless torque actuator, [0002], which is capable of being used as a motor/generator) , comprising: 
a rotor (see fig. 1b & annotated fig. 2) having an axis of rotation (which crosses axially through shaft “22”) and configured to generate first magnetic flux parallel to the axis of rotation ([0011], [0030]); and 
a stator (28, 34) configured to generate second magnetic flux parallel to the axis of rotation ([0032]); 
wherein the rotor (see fig. 1b & annotated fig. 2) and the stator (28, 34) are each configured to generate a magnetic flux profile that is non-uniformly distributed (due to the “asymmetrical magnet positioning”, [0028], see fig. 1b; “unbalanced deformation of the flux lines”, [0037], “asymmetric flux conductivity”, Abstract) about the axis of rotation (which  crosses axially through shaft “22”).

    PNG
    media_image1.png
    264
    527
    media_image1.png
    Greyscale

Regarding claim 3, Mohler discloses the motor or generator of claim 1, wherein the rotor (see fig. 1b) comprises one or more magnet segments (12, 14) non-uniformly distributed about the axis of rotation (see fig. 1b).  

Regarding claim 4, Mohler discloses the motor or generator of claim 3, wherein each of the one or more magnet segments (12, 14) has a respective surface location (as best understood, see 112 claim rejection) at which the first magnetic flux (from the rotor) has a maximum density (the area where the magnets are located would provide the maximum density) and the respective surface locations (where the magnets “12” and “14” are located, see fig. 1b) are non-uniformly distributed about the axis of rotation (see fig. 1b).

Regarding claim 13, Mohler discloses the motor or generator of claim 1, wherein the rotor (see fig. 1b & annotated fig. 2) and the stator (28, 34) are configured such that, as the rotor rotates through a range of angles ([0067]) with respect to the stator (28, 34) at a constant speed, a periodicity of torque produced due to interaction of the first magnetic flux (from the rotor) and the second magnetic flux (from the stator) is irregular (implicit due to structure, “asymmetrical magnet positioning”, [0028], see fig. 1b; “unbalanced deformation of the flux lines”, [0037], “asymmetric flux conductivity”, Abstract).

Regarding claim 34, Mohler discloses the motor or generator of claim 1, wherein: the rotor (see fig. 1b & annotated fig. 2) and the stator (28, 34) are configured to provide a torque capability (implicit) between the rotor and the stator that varies aperiodically (due to the non-uniform flux) as a function of an angular position ([0067]) of the rotor (see fig. 1b & annotated fig. 2) relative to the stator (28, 34) as the rotor (see fig. 1b & annotated fig. 2) rotates through a full mechanical rotation about the axis of rotation (the distribution of the magnets and voids between them and the configuration of the stator poles would provide the desired torque depending on the rotational angle, [0067]).

Regarding claim 37, Mohler discloses the motor or generator of claim 1, wherein: the rotor is configured to generate a first peak magnetic flux density, parallel to the axis of rotation, at a first location (see annotated fig. 1c) relative to the rotor, and a second peak magnetic flux density, parallel to the axis of rotation, at a second location (see annotated fig. 1c) relative to the rotor; the stator is configured to generate a third peak magnetic flux density, parallel to the axis of rotation, at a third location (where the pole is located, see annotated fig. 3) relative to the stator; and the rotor and the stator are configured such that a first torque capability between the rotor and the stator when the first location is angularly aligned with the third location is greater (since two magnets are aligned with the pole) than a second torque capability between the rotor and the stator when the second location is angularly aligned with the third location (since only one magnet  and a void are aligned with the pole).

    PNG
    media_image2.png
    240
    498
    media_image2.png
    Greyscale

Regarding claim 38, Mohler discloses the motor or generator of claim 37, wherein: the rotor and the stator are configured such that the first torque capability when the first location (two magnets, see annotated fig. above) is angularly aligned with the third location (stator pole, see annotated fig. above) is at least twenty five percent greater (should be around 50%, since it is two magnets versus one) than the second torque capability when the second location (magnet and void, see annotated fig. above) is angularly aligned with the third location (stator pole, see annotated fig. above).  

Regarding claim 39, Mohler discloses the motor or generator of claim 37, wherein: the rotor and the stator are configured such that the first torque capability when the first location (two magnets, see annotated fig. above) is angularly aligned with the third location (stator pole, see annotated fig. above) is at least two times (should be two times, since it is two magnets versus one) the second torque capability when the second location (magnet and void, see annotated fig. above) is angularly aligned with the third location (stator pole, see annotated fig. above).

Regarding claim 43, Mohler discloses the motor or generator of claim 1, wherein: the rotor comprises a plurality of magnets (12, 14) configured and arranged to generate the first magnetic flux ([0011], [0030]), wherein the plurality of magnets (12, 14) are arranged such that a first angular half (below the dashed line, see annotated fig. below) of the rotor generates a first portion of the first magnetic flux and a second angular half (above the dashed line, see annotated fig. below) of the rotor11 14885599.1Appl. No.: 16/665,763Attorney Docket No.: ECM-007US02Reply to Office Action of April 11, 2022generates a second portion of the first magnetic flux that is substantially greater (since it comprises one whole magnet and almost half of the other one) than the first portion (since it has approximately half of a magnet and the void).

    PNG
    media_image3.png
    196
    179
    media_image3.png
    Greyscale


Regarding claim 44, Mohler discloses the motor or generator of claim 1, magnets (12, 14) that generate the first magnetic flux are arranged with 1-fold angular symmetry (see fig. 1b) with respect to the rotor.

Regarding claim 45, Mohler discloses the motor or generator of claim 1, wherein: the rotor is configured to generate peak magnetic flux density in a first direction parallel to the axis of rotation ([0011], [0030]) at one (where the two magnets “12”and “14” meet, see fig. 1b) or more first angular locations of a first angular half of the rotor (see fig. 1b) and at zero (where the void is located, see fig. 1b) or more second angular locations of a second angular half of the rotor (see fig. 1b), wherein a quantity of the one or more first angular locations is greater than a quantity of the zero or more second angular locations (one is greater than zero).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 40, 41, 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Mohler (US 2001/0030479) in view of Mossner et al. (US 2006/0125342, hereinafter “Mossner”).

Regarding claim 8, Mohler discloses the motor or generator of claim 1, but does not disclose that the stator comprises one or more printed circuit board segments non-uniformly distributed about the axis of rotation.

However, Mossner teaches ([0030], [0043], see fig. 10) a stator (8) which comprises one or more printed circuit board segments (segments “7” of pcb stator “8”) non-uniformly distributed about the axis of rotation (see fig. 10).

    PNG
    media_image4.png
    141
    366
    media_image4.png
    Greyscale

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Mohler’s motor or generator, the recited arrangement, in order to provide stator magnetic field asymmetry and with it, a motor in which a rotor shaft is prevented from swaying over the entire angle allowed by the clearance of a bearing, the rotor axis will therefore assume a constant and well-defined orientation, regardless of how large the bearing clearance is, as taught by Mossner ([0007]).

		Regarding claim 40, Mohler discloses the motor or generator of claim 1, but does not disclose that the stator is configured to generate a first peak magnetic flux density, parallel to the axis of rotation, at a first location relative to the stator, and a second peak magnetic flux density (as best understood, see 112 claim rejection), parallel to the axis of rotation, at a second location relative to the stator; the rotor is configured to generate a third peak magnetic flux density, parallel to the axis of rotation, at a third location relative to the rotor; and the rotor and the stator are configured such that a first torque capability between the rotor and the stator when the first location is angularly aligned with the third location is greater than a second torque capability between the rotor and the stator when the second location is angularly aligned with the third location.

		However, Mossner teaches (see figs. 2-3) a stator (1, 5, 8) configured to generate a first peak magnetic flux density, parallel to the axis of rotation, at a first location (area where “7b” are located, [0034]) relative to the stator, and a second peak magnetic flux density (as best understood, see 112 claim rejection), parallel to the axis of rotation, at a second location (area where “7a” are located, [0034]) relative to the stator; the rotor (12, 13) is configured to generate a third peak magnetic flux density, parallel to the axis of rotation, at a third location (magnets “13” location) relative to the rotor; and the rotor (12, 13) and the stator (1, 5, 8) are configured such that a first torque capability between the rotor (12, 13) and the stator (1, 5, 8) when the first location (7b) is angularly aligned with the third location (13) is greater ([0034]) than a second torque capability between the rotor (12, 13) and the stator (1, 5, 8) when the second location (7a) is angularly aligned with the third location (13).

    PNG
    media_image5.png
    131
    457
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    262
    391
    media_image6.png
    Greyscale

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Mohler’s motor or generator, the recited arrangement, in order to provide stator magnetic field asymmetry and with it, a motor in which a rotor shaft is prevented from swaying over the entire angle allowed by the clearance of a bearing, the rotor axis will therefore assume a constant and well-defined orientation, regardless of how large the bearing clearance is, as taught by Mossner ([0007]).

		Regarding claim 41, Mohler in view of Mossner discloses the motor or generator of claim 40. Mohler does not disclose that the rotor and the stator are configured such that the first torque capability when the first location is angularly aligned with the third location is at least twenty five percent greater than the second torque capability when the second location is angularly aligned with the third location.  
		However, Mossner further discloses that the rotor and the stator are configured such that the first torque capability when the first location (see left side in fig. 10 where the majority of magnetic spokes “7” are located) is angularly aligned with the third location (rotor magnet) is at least twenty five percent greater than the second torque capability when the second location (see right side in fig. 10 where the minority of magnetic spokes “7” are located) is angularly aligned with the third location (rotor magnet). [Since the left side has nine spokes and the right side has only four it is fair to say that the left side has at least double (50%) the torque capability than the right side]

    PNG
    media_image4.png
    141
    366
    media_image4.png
    Greyscale

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Mohler’s motor or generator, the recited arrangement, in order to provide stator magnetic field asymmetry and with it, a motor in which a rotor shaft is prevented from swaying over the entire angle allowed by the clearance of a bearing, the rotor axis will therefore assume a constant and well-defined orientation, regardless of how large the bearing clearance is, as taught by Mossner ([0007]).

		Regarding claim 42, Mohler in view of Mossner discloses the motor or generator of claim 40. Mohler does not disclose that the rotor and the stator are configured such that the first torque capability when the first location is angularly aligned with the third location is at least two times the second torque capability when the second location is angularly aligned with the third location.  

		However, Mossner further discloses that the rotor and the stator are configured such that the first torque capability when the first location (see left side in fig. 10 where the majority of magnetic spokes “7” are located) is angularly aligned with the third location (rotor magnet) is at least two times the second torque capability when the second location (see right side in fig. 10 where the minority of magnetic spokes “7” are located) is angularly aligned with the third location (rotor magnet). [Since the left side has nine spokes and the right side has only four it is fair to say that the left side has at least two times the torque capability than the right side]

    PNG
    media_image4.png
    141
    366
    media_image4.png
    Greyscale

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Mohler’s motor or generator, the recited arrangement, in order to provide stator magnetic field asymmetry and with it, a motor in which a rotor shaft is prevented from swaying over the entire angle allowed by the clearance of a bearing, the rotor axis will therefore assume a constant and well-defined orientation, regardless of how large the bearing clearance is, as taught by Mossner ([0007]).
		Regarding claim 46, Mohler discloses the motor or generator of claim 45, but does not disclose that the stator is configured to generate peak magnetic flux density in a second direction parallel to the axis of rotation at one or more third angular locations of a first angular half of the stator and at zero or more fourth angular locations of a second angular half of the stator, wherein a quantity of the one or more third angular locations is greater than a quantity of the zero or more fourth angular locations.

		However, Mossner teaches a stator (8) configured to generate peak magnetic flux density in a second direction parallel to the axis of rotation (axial flux, see axial motor in fig. 2) at one or more third angular locations (nine locations of “7”, see fig. 10) of a first angular half (left half, see fig. 10) of the stator (8) and at zero or more fourth angular locations (four locations of “7”, see fig. 10) of a second angular half (right half, see fig. 10) of the stator (8), wherein a quantity of the one or more third angular locations (nine) is greater than a quantity of the zero or more fourth angular locations (four).

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Mohler’s motor or generator, the recited arrangement, in order to provide stator magnetic field asymmetry and with it, a motor in which a rotor shaft is prevented from swaying over the entire angle allowed by the clearance of a bearing, the rotor axis will therefore assume a constant and well-defined orientation, regardless of how large the bearing clearance is, as taught by Mossner ([0007]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mohler (US 2001/0030479) in view of Smith et al. (US 8,736,133, hereinafter “Smith”).

	Regarding claim 9, Mohler discloses the motor or generator of claim 1, but does not disclose that the stator comprises conductive traces arranged on at least one dielectric layer to generate the second magnetic flux when energized with current. 
	However, Smith teaches a stator (205, col. 9, lines 17-20, see fig. 3) which comprises conductive traces (320, 330, see fig. 5, col. 10, lines 38-43) arranged on at least one dielectric layer (col. 10, lines 23-37) to generate a magnetic flux when energized with current (implicit when working as a motor, col. 9, lines 9-13).

    PNG
    media_image7.png
    322
    508
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    271
    507
    media_image8.png
    Greyscale

 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Mohler’s motor or generator, the recited arrangement, and have a pcb stator which provides a slimmer profile, and to have the recited dielectric layer to provide a degree of electrical isolation between adjacent conducting layers, as taught by Smith (col. 10, lines 26-37).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mohler (US 2001/0030479) in view of Smith (US 8,736,133), as applied to claim 9 rejection, and further in view of Mossner (US 2006/0125342).

		Regarding claim 10, Mohler in view of Smith discloses the motor or generator of claim 9. The combination of Mohler with Smith discloses the stator comprising the conductive traces energized with current (as explained in claim 9 rejection), but does not disclose that one or more locations of maximum density of the second magnetic flux (from stator) are non-uniformly distributed about the axis of rotation.  

However, Mossner teaches ([0030-0035]) a stator (8) which comprises one or more locations of maximum density (see “7” in fig. 10) of the stator magnetic flux which are non-uniformly distributed about the axis of rotation (see fig. 10).  

    PNG
    media_image4.png
    141
    366
    media_image4.png
    Greyscale

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Mohler’s motor or generator, the recited arrangement, in order to provide stator magnetic field asymmetry and with it, a motor in which a rotor shaft is prevented from swaying over the entire angle allowed by the clearance of a bearing, the rotor axis will therefore assume a constant and well-defined orientation, regardless of how large the bearing clearance is, as taught by Mossner ([0007]).

		Regarding claim 11, Mohler in view of Smith and Mossner discloses the motor or generator of claim 10. 
		Mohler does not disclose conductive traces arranged on the at least one dielectric layer and coupled to a power source to generate a rotating magnetic flux corresponding to a poly-phase set of currents output by the power source.

		However, Smith further discloses conductive traces (320, 330) arranged on the at least one dielectric layer (col. 10, lines 23-37) and coupled to a power source to generate a rotating magnetic flux (implicit when working as a motor, col. 9, lines 9-13) corresponding to a poly-phase set of currents output by the power source (e.g. a battery, inverter, or power outlet, col. 1, lines 16-21).
		
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor/generator of Mohler in view of Mossner, the recited arrangement, and have a slimmer stator with the recited dielectric layer to provide a degree of electrical isolation between adjacent conducting layers, as taught by Smith (col. 10, lines 26-37).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Mohler (US 2001/0030479) in view of Woolmer (US 2015/0244219).

		Regarding claim 35, Mohler discloses the motor or generator of claim 1, but does not disclose that the rotor comprises at least first, second, and third magnets oriented to generate magnetic flux in a first direction parallel to the axis of rotation; no other magnets that are oriented to generate magnetic flux in the first direction are positioned angularly between the first magnet and the second magnet; no other magnets that are oriented to generate magnetic flux in the first direction are positioned angularly between the second magnet and the third magnet; and a first angular distance between the first magnet and the second magnet is at least two times a second angular distance between the second magnet and the third magnet.  

		However Woolmer teaches ([0037-0042]) a rotor (see fig. 4c) which comprises at least first (402a), second (402b), and third (402c) magnets oriented to generate magnetic flux in a first direction parallel to the axis of rotation ([0002], claim 1); no other magnets that are oriented to generate magnetic flux in the first direction are positioned angularly between the first magnet (402a) and the second magnet (402b); no other magnets that are oriented to generate magnetic flux in the first direction are positioned angularly between the second magnet (402b) and the third magnet (402c); and a first angular distance between the first magnet (402a) and the second magnet (402b) is at least two times (see fig. 4c) a second angular distance between the second magnet (402b) and the third magnet (402c).  

    PNG
    media_image9.png
    432
    374
    media_image9.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Mohler’s motor or generator, the recited arrangement, in order to simplify electrical connections within the machine thus saving space and weight and increasing overall efficiency and to minimize harmonics in the back emf, as taught by Woolmer ([0038-0042]).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Mohler (US 2001/0030479) in view of Woolmer (US 2015/0244219), as applied to claim 35 rejection, and further in view of Helwig (5,801,473).

		Regarding claim 36, Mohler in view of Woolmer discloses the motor or generator of claim 35, but does not disclose that the stator comprises at least first, second, and third windings oriented to generate magnetic flux in a second direction parallel to the axis of rotation when energized with current of a first polarity; no other windings that are oriented to generate magnetic flux in the second direction when energized with current of the first polarity are positioned angularly between the first winding and the second winding; no other windings that are oriented to generate magnetic flux in the second direction when energized with current of the first polarity are positioned angularly between the second winding and the third winding; and a third angular distance between the first winding and the second winding is at least two times a fourth angular distance between the second winding and the third winding.
	
		However, Helwig teaches (col. 3, lines 34-37, 65-67; col. 4, lines 1-7) the stator (see fig. 3) comprises at least first (52), second (38), and third (39) windings oriented to generate magnetic flux in a second direction parallel to the axis of rotation (“axial flux”, col. 1, lines 5-7) when energized with current of a first polarity (implicit, current has polarity); no other windings that are oriented to generate magnetic flux in the second direction (towards the rotor) when energized with current of the first polarity are positioned angularly between the first winding (52) and the second winding (38); no other windings that are oriented to generate magnetic flux in the second direction when energized with current of the first polarity are positioned angularly between the second winding (38) and the third winding (39); and a third angular distance between the first winding (52) and the second winding (38) is at least two times (see fig. 3) a fourth angular distance between the second winding (38) and the third winding (39).

    PNG
    media_image10.png
    475
    630
    media_image10.png
    Greyscale

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor/generator of Mohler in view of Woolmer, the recited arrangement, in order to develop torque at a larger force radius, have no need for stationary back iron thus reducing losses and because less material is employed in the construction of the motor a weight saving is possible, as taught by Helwig (col. 5, lines 63-67; col. 6, lines 1-9).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Mohler (US 2001/0030479) in view of Karplus et al. (US 2018/0123412, hereinafter “Karplus”).

		Regarding claim 47, Mohler discloses the motor or generator of claim 1, but does not disclose that a first angular half of the rotor includes a first quantity of magnets oriented to generate magnetic flux in a first direction parallel to the axis of rotation; a second angular half of the rotor includes a second quantity of magnets oriented to generate magnetic flux in the first direction; and that the first quantity is greater than the second quantity.  
		
		However, Karplus teaches (see fig. 7, [0131-0132]) a first angular half (right half, see fig. below) of a rotor (710) which includes a first quantity of magnets (22 magnets) oriented to generate magnetic flux in a first direction parallel to the axis of rotation (706); a second angular half (left half, see fig. below) of the rotor (710) includes a second quantity of magnets (21 magnets) oriented to generate magnetic flux in the first direction (axial direction); and that the first quantity (22) is greater than the second quantity (21).  

    PNG
    media_image11.png
    522
    444
    media_image11.png
    Greyscale

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Mohler’s motor or generator, the recited arrangement, in order to detect an irregularity associated to the magnetic field of an index magnet so that the device can use this indication as a basis for determining an absolute position or orientation of the rotor about the axis of rotation, as taught by Karplus ([0031], [0131-0132]).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Mohler (US 2001/0030479) in view of Karplus et al. (US 2018/0123412, hereinafter “Karplus”), as applied to claim 47 rejection, and further in view of Helwig (5,801,473).

Regarding claim 48, Mohler in view of Karplus discloses the motor or generator of claim 47, wherein: a first angular half of the stator includes a third quantity of windings oriented to generate magnetic flux in a second direction parallel to the axis of rotation when energized with current of a first polarity; a second angular half of the stator includes a fourth quantity of windings oriented to generate magnetic flux in the second direction when energized with current of the first polarity; and the third quantity is greater than the fourth quantity.

	However, Helwig teaches (col. 3, lines 34-37, 65-67; col. 4, lines 1-7) the stator (see fig. 3) a first angular half (see upper half above dashed line in fig. below) of the stator which includes a third quantity (nine windings) of windings oriented to generate magnetic flux in a second direction parallel to the axis of rotation (“axial flux”, col. 1, lines 5-7) when energized with current of a first polarity (implicit, the current has polarity); a second angular half (see lower half below dashed line in fig. below) of the stator includes a fourth quantity (six) of windings oriented to generate magnetic flux in the second direction (towards the rotor) when energized with current of the first polarity; and the third quantity (nine) is greater than the fourth quantity (six).

    PNG
    media_image12.png
    475
    630
    media_image12.png
    Greyscale

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor/generator of Mohler in view of Karplus, the recited arrangement, in order to develop torque at a larger force radius, have no need for stationary back iron thus reducing losses and because less material is employed in the construction of the motor a weight saving is possible, as taught by Helwig (col. 5, lines 63-67; col. 6, lines 1-9).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834